Order filed, November 12, 2015.




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                                NO. 14-15-00702-CV
                                  ____________

                 SHABAHRAM YAZDANI-BEIOKY, Appellant

                                         V.

                             ABDEE SHARIFAN, Appellee


                     On Appeal from the 333rd District Court
                               Harris County, Texas
                        Trial Court Cause No. 2009-71319


                                     ORDER

      The reporter’s record in this case was due October 28, 2015. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Cantrece Addison, Cynthia Berry, Alexandra McMillen, and
Sheryl Stapp, the court reporters, to file the record in this appeal within 30 days
of the date of this order.

                                   PER CURIAM